DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 13, 2021 has been entered.

Terminal Disclaimer
The terminal disclaimer filed on September 15, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 9,668,700 has been reviewed and is accepted.  The terminal disclaimer has been recorded.



EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this Examiner’s amendment was given by Aaron Johnson as provided in the attached email dated August 18, 2022 from Miles K. Davis.  The claims are amended as follows:

31. (Currently Amended) 	A system for quantifying limitations in coronary artery blood flow during exercise in a patient with coronary artery disease, the system comprising: 
	at least one processor; and 
	at least one memory storing instructions that, when executed by the at least one processor, perform operations comprising: 
	receiving patient-specific anatomical image data regarding geometry of a patient's vasculature; 
	creating a three-dimensional geometric model based on the received patient- specific anatomical image data representing the geometry 
	computing, using the three-dimensional geometric model, a value of a blood flow characteristic of blood flow through the three-dimensional geometric model for the first intensity level of exercise; 
	determining a threshold value quantifying a limitation of exercise of the patient based on the value of the blood flow characteristic at the first intensity level of exercise, wherein the threshold value is one of a hypothetical normal state or a population norm; 
	determining whether the value of the blood flow characteristic is at or below the determined threshold value; 
	upon determining that the value of the blood flow characteristic is at or below the determined threshold value, simulating a second intensity level of exercise; 
	computing, using the three-dimensional geometric model, a blood flow characteristic of blood flow through the three-dimensional geometric model for the second intensity level of exercise, different from the first intensity level of exercise; and 
	providing a recommendation of a maximum level of exercise based on the determined threshold value, the first intensity level of exercise, and the second intensity level of exercise.  

32. (Currently Amended) The system of claim 31, wherein the at least one processor is further configured for: generating a physics-based model based on the three-dimensional geometric model; and computing the blood flow characteristic based on the physics-based model , wherein the physics-based model corresponds to the second intensity level of exercise.  

33. (Canceled) 


38. (Currently Amended) The system of claim 37, wherein the at least one processor is further configured for: computing the threshold value at a plurality of locations in the plurality of coronary arteries.

39. (Currently Amended). A method for quantifying limitations in coronary artery blood flow during exercise in a patient with coronary artery disease using at least one computer system, the method comprising: 
	receiving patient-specific anatomical image data regarding geometry of a patient's vasculature; creating a three-dimensional geometric model based on the received patient- specific image representing the geometry 
	computing, using the three-dimensional geometric model, a value of a blood flow characteristic of blood flow through the three-dimensional geometric model for the first intensity level of exercise; 
	determining a threshold value quantifying a limitation of exercise of the patient based on the value of the blood flow characteristic at the first intensity level of exercise, wherein the threshold value is one of a hypothetical normal state or a population norm; 
	determining whether the value of the blood flow characteristic is at or below the determined threshold value; 
	upon determining that the value of the blood flow characteristic is at or below the determined threshold value, simulating a second intensity level of exercise; 
	computing, using the three-dimensional geometric model, a blood flow characteristic of blood flow through the three-dimensional geometric model for the second intensity level of exercise, different from the first intensity level of exercise; and 
	providing a recommendation of a maximum level of exercise based on the determined threshold value, the first intensity level of exercise, and the second intensity level of exercise.

40. (Currently Amended) The method of claim 39, further comprising: generating a physics-based model based on the three-dimensional geometric model; and computing the blood flow characteristic based on the physics-based model , wherein the physics-based model corresponds to the second intensity level of exercise.  

41. (Canceled) 


47. (Currently Amended)  A non-transitory computer readable medium for use on at least one computer system containing computer-executable programming instructions for quantifying limitations in coronary artery blood flow during exercise in a patient with coronary artery disease, the programming instructions executing operations comprising: 
	receiving patient-specific anatomical image data regarding geometry of a patient's vasculature; 
	creating a three-dimensional geometric model based on the received patient- specific image data representing the geometry 
	computing, using the three-dimensional geometric model, a value of a blood flow characteristic of blood flow through the three-dimensional geometric model for the first intensity level of exercise; 
	determining a threshold value quantifying a limitation of exercise of the patient based on the value of the blood flow characteristic at the first intensity level of exercise, wherein the threshold value is one of a hypothetical normal state or a population norm; 
	determining whether the value of the blood flow characteristic is at or below the determined threshold value; 
	upon determining that the value of the blood flow characteristic is at or below the determined threshold value, simulating a second intensity level of exercise; 
	computing, using the three-dimensional geometric model, a blood flow characteristic of blood flow through the three-dimensional geometric model for the second intensity level of exercise, different from the first intensity level of exercise; and 
	providing a recommendation of a maximum level of exercise based on the determined threshold value, the first intensity level of exercise, and the second intensity level of exercise.

48.  (Currently Amended) The non-transitory computer readable medium of claim 47, wherein the operations further comprise: generating a physics-based model based on the three-dimensional geometric model; and computing the blood flow characteristic based on the physics-based model , wherein the physics-based model corresponds to the second intensity level of exercise.  

49. (Canceled)

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to fairly render unpatentable the claimed invention of a system, method and non-transitory medium for quantifying limitations in coronary artery blood flow during exercise in a patient with coronary artery disease comprising computing, using the three-dimensional geometric model, a value of a blood flow characteristic of blood flow through the three-dimensional geometric model for the first intensity level of exercise; determining a threshold value quantifying a limitation of exercise of the patient based on the value of the blood flow characteristic at the first intensity level of exercise, wherein the threshold value is one of a hypothetical normal state or a population norm; if the value of the blood flow characteristic is at or below the determined threshold value, simulating a second intensity level of exercise; computing, using the three-dimensional geometric model, a blood flow characteristic of blood flow through the three-dimensional geometric model for the second intensity level of exercise, different from the first intensity level of exercise; and providing a recommendation of the maximum level of exercise based on the determined threshold value, the first intensity level of exercise, and the second intensity level of exercise in combination with all other claim limitations.  
	This reasoning is consistent with the reasons for allowable subject matter in US Patent No. 9668700 for which a terminal disclaimer has been filed herein. More particularly, Applicant Taylor '318 only taught the measurement of a physical activity and did not teach the updated iterative process to determine the blood flow characteristic that exceeds the blood flow characteristic threshold value associated with a cardiac event.

In addition, Applicant's claim amendments obviate the rejections under 35 USC 101 and 112. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITCHELL E. ALTER whose telephone number is (571)270-3892. The examiner can normally be reached Monday and Tuesday, 9:00 AM to 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on 571-272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MITCHELL E. ALTER
Examiner
Art Unit 3791

/MITCHELL E ALTER/Examiner, Art Unit 3791                                                                                                                                                                                                        
/CHRISTIAN JANG/Primary Examiner, Art Unit 3791